Citation Nr: 1725556	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  15-37 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for costochondritis disability. 

2.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches disability. 

3.  Whether an extraschedular evaluation is warranted under 38 C.F.R. § 3.321 (a) for the service-connected migraine headache disability.

4.  Entitlement to an earlier effective for grant of service connection for migraine headache disability.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU). 




REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and D.J. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1987 to May 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), located in Atlanta, Georgia.  In that rating decision, the RO awarded service connection for migraine headaches and costochondritis disabilities and assigned 30 percent and noncompensable evaluations, respectively, effective from October 11, 2012.  The Veteran appealed the denial of higher evaluations for her disabilities and the assigned effective date for grant of migraine headache disability. 

In May 2017, the Veteran and her friend, D.J., testified before the undersigned during a Board hearing held at the Central Office in Washington, District of Columbia.  A copy of the hearing transcript has been associated with the claims folder. 

A claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record reflects that the Veteran did not appeal the RO's denial of her TDIU claim in an October 2014 rating decision; however, pursuant to Rice, a claim for a TDIU is part of the increased evaluation claim currently before the Board and must be adjudicated as such.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an extraschedular rating and entitlement to an earlier effective date for service-connected migraine headache disability, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected costochondritis is manifested by complaints of chest pain, tenderness, and pain with breath on deep inspiration, and without removal or resection of any ribs, without dislocation, nonunion or malunion of the clavicle, with no evidence of limitation of arm motion related to this disability, or more than slight muscle disability.  

2.  For the entire period under appeal, the Veteran's migraine headache disability has been consistent with finding of very frequent prostrating and prolonged attacks that are capable of producing severe economic inadaptability.

.



CONCLUSIONS OF LAW

1. The criteria for a compensable disability evaluation for costochondritis are not met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.31, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Codes 5003, 5019, 5297, 5321 (2016).

2.  The criteria for an evaluation of 50 percent, and not higher, for migraine headache disability during the entire period under appeal have been met.  38 U.S.C.A. §§ 1155, 5103. 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In this case, the Veteran is challenging the initial evaluations assigned following the grants of service connection for migraine headaches and costochondritis.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the notice is intended to serve the claimant has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) and VA treatment records, along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.

The Board acknowledges that the Veteran identified that she is in receipt of disability retirement from the Unites States Postal Service and she has applied for disability benefits from the Social Security Administration (SSA) because of her migraine headache disability.  Although those federal records have not been associated with his claims file, the absence of the records is not prejudicial to her increased rating claim for migraine headaches as the Board is awarding a 50 percent evaluation - which is the maximum rating available under Diagnostic Code 8100, 38 C.F.R. § 4.124 (2016).  In addition, the Board is remanding for consideration of extraschedular evaluation for migraine headache disability.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159 (c).  The Veteran has not indicated that she applied for SSA benefits in conjunction with her costochondritis disability. 

The Veteran was afforded with VA examinations in February 2013 in which the severity of her migraine headache and costochrondritis disabilities were evaluated and these examination reports have been found to be sufficient for the purposes of evaluating these claims.  Such reports have described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, the Veteran has not asserted that her disabilities have worsened since she was last evaluated by VA, and there is no indication that the severity of her disabilities have increase.   

Neither the Veteran nor her representative identified additional health care providers whose records were necessary to the adjudication of this case.  There are no other records of which VA is aware that have not been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and neither she nor her representative have argued that prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374  (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  When the appeal arises from an initial assigned rating, as here, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14.

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104 (a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

Costochondritis 

The Veteran contends that her costochondritis is more painful than the symptomatology contemplated by a noncompensable evaluation.

The Veteran's costochondritis is currently evaluated as noncompensable under Diagnostic Code 5297.  Costochondritis is not listed in the rating schedule.  Where a particular disability for which the Veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Costochondritis is an "inflammation and associated tenderness of the cartilage (i.e., the costochondral joints) that attaches the front of the ribs to the breastbone." Gale Encyclopedia of Medicine (4th ed. 2012).  In this case, costochondritis may be rated as a musculoskeletal disability under 38 C.F.R. § 4.71a, or alternatively as a muscle disability under 38 C.F.R. § 4.73.

The Veteran's disability is currently rated under Diagnostic code 5297, which addresses removal of ribs.  A 10 percent disability rating is warranted for the removal of one rib or resection of two or more ribs without regeneration.  A 20 percent rating requires removal of two ribs.  Removal of three or four ribs warrants a 30 percent rating.  A 40 percent rating is assigned for removal of five or six ribs. Removal of more than six ribs warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5297 (2016). 

As to other possible records under which the Veteran could be rated, the Veteran could also be rated by analogy as an injury to Muscle Group XXI, the muscles of respiration of the thoracic muscle group.  Under that code, a slight injury warrants a noncompensable evaluation.  A moderate injury warrants a 10 percent rating.  A moderately severe or severe injury warrants a 20 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5321 (2016).

Muscle group damage is categorized as mild, moderate, moderately severe, and/or severe, and evaluated accordingly.  38 C.F.R. § 4.56.  Disability of a muscle group is based on impaired joint motion and its ability to perform its full work. Principal symptoms are weakness, fatigability, coordination, swelling, deformity, and atrophy.  The principal factors are impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold.  Skin scars are incidental and negligible but allow for envisaging the whole track of the missile, including any bony or nerve involvement. It is the deep intra-and inter-muscular scarring that is disabling.  Through-and-through or other wounds of the deep structure almost invariably cause scarring so that muscles pull against other muscles causing incoordination and loss of strength.  Prolonged exertion brings about fatigue and pain, thus interfering with function.  38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 4.54.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

The Veteran's service-connected costochondritis could also be rated under Diagnostic Code 5019 for bursitis.  That Diagnostic Code provides that bursitis should be rated on limitation of motion of the affected parts as degenerative arthritis under Diagnostic 5003, which in turn provides that disability is evaluated based on the degree of limitation of motion under the appropriate Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent evaluation may be warranted with x-ray involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Id.

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint.  See 38 C.F.R. § 4.71a. 

Limitation of motion of the major arm at shoulder level warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent rating.  Id. When motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major arm.  Id. 

Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) is from zero to 180 degrees; abduction is from zero to 180 degrees; and internal and external rotation is to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Thus, in order to warrant a compensable evaluation for costochondritis, the Veteran would have to be found to have disability analogous to removal or resection of two or more ribs, or a moderate injury to Muscle Group XXI, or limitation of extremity motion, due to this disability. 

The Veteran filed a claim for entitlement to service connection for chest pain in October 2012.  A review of her service medical records show that in February 1989, the Veteran complained of chest pain with exertion and cough.  On clinical evaluation there was evidence of pain reproduced with chest congestion and tenderness on palpation of the rib.  A chest x-ray showed evidence of slight pericardial effusion.  An impression of costochrondritis was given.  A March 1989 service treatment record shows that the Veteran presented with complaints of chest pain for the past three weeks and she was given Motrin. 

VA and private treatment records dated in January 2012 show that the Veteran sought emergency medical treatment for complaints of chest pain. The private treatment records show that the Veteran complained of achiness and pain in the central chest area that she described as moderate in severity and worse with deep breaths.  Clinical evaluation revealed no findings of joint pain.  The Veteran had a normal chest x-ray and normal EKG results.  An impression of costochondritis was given.  In a follow-up January 2012 VA treatment record, the Veteran reported that she continued to have chest pain and it was worse when moving and raising her arm. 

The report of a February 2013 VA muscle injury examination shows that the Veteran reported that she first experienced chest pain during her period of service and she had recently experienced a flare-up in symptoms which required her to receive emergency medical treatment and hospitalization.  She reported that she has continued to experience chest pain since her hospitalization.  On clinical evaluation, the VA examiner observed no evidence of a muscle group injury.  The Veteran had full muscle strength on clinical testing.  There was evidence of tenderness on palpation at the cost sternal joint, bilaterally, and pain with deep breathing and coughing, but did not result in difficulty in breathing.  The VA examiner found that the Veteran's disability did not result in limitation of motion of any joint.  Rather, the VA examiner stated that the disability was due to inflammation of the cartilage at the junction of the rib bone and sternum.  The Veteran's disability did not impact her ability to work.  A diagnosis of costochondritis was confirmed. 

During the May 2017 Board hearing, the Veteran testified that she continues to experience chest pain and that during flare-ups of her condition, it "feels like a heart attack."  She reported that she takes medication for the pain, and she has sought emergency medical treatment in the past. 

Considering all evidence of record, the Board does not find that the criteria for a higher evaluation have been met.  Reviewing the relevant criteria, the Board does not find a rating under removal or resection of the ribs to be appropriate, as there is no evidence of any specific rib condition.  The Veteran's symptomatology that she attributes to her costochondritis did not result in limitation of motion or muscle injury as clearly indicated by the VA examiner.  The Veteran costochrondritis is manifest by chest pain, tenderness, and pain with breath on deep inspiration, and with no other pulmonary function or current x-ray evidence of any injury or abnormality.  

The Board simply does not find the Veteran's symptomatology, as stated above, to be more than mild, such that a noncompensable rating would be warranted for a mild injury to Muscle Group XXI, which is the evaluation the Veteran is currently in receipt of.  As there is no limitation of motion due to this disability, the Board does not find a rating as analogous to bursitis to be appropriate.  

The Board has also noted that the Veteran has complained of pain with breath on deep inspiration; however, the VA examiner did not find that the Veteran's costochondritis does not result in any respiratory problems.  Additionally, physical examinations have not revealed any chest deformity and no impairment of the function in the chest have been identified.  The Veteran's complaints of chest pain with pain on breath with deep inspiration are contemplated by the assigned noncompensable rating, herein, when evaluated as a muscle injury.  See 38 C.F.R. § 4.73, Diagnostic Code 5321.

The Board finds that the preponderance of the evidence of record indicates that the criteria for a higher evaluation for the Veteran's service connected costochondritis have not been met.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied. 38 U.S.C.A. § 5107 (b). 

Migraine Headaches 

The Veteran seeks a higher initial evaluation for her migraine headache disability.   She asserts that the current assigned 30 percent evaluation does not adequately reflect the level of impairment caused by this disability. 

The Veteran's migraine headache disability has been assigned a 30 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  According to Diagnostic Code 8100, a 50 percent rating is warranted for tension (migraine) headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a (2016). 

Neither the rating criteria nor the Court has defined the term "prostrating".  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

In addition, "inadaptability" is not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in Title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  Further, it has been held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004). 

Rather, the Court has explained that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability (TDIU) rather than just a 50 percent rating.  Pierce, 18 Vet. App. at 446, citing 38 C.F.R. § 4.16.  In the Pierce case, the Court discussed the notion that consideration must also be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  See Id.  In this regard, the decision mentions that VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 447. 

The Veteran seeks a higher initial evaluation in excess of 30 percent for her migraine headache disability.  A review of the claims folders shows that the Veteran's migraine headache disability has been evaluated by VA. The record also contains the Veteran's VA and private treatment records, as well as her lay statements and testimony. 

The Veteran originally filed her claim for service connection in 1992, and at that time, she reported that she experienced severe headaches.  A November 1992 VA examination report shows that the Veteran reported that she experienced severe headaches in the frontal area with nausea and vomiting during flare-ups of her sinus problems.  She reported that she occasionally takes medication to treat her symptoms.  Subsequent VA and private treatment records show she was diagnosed with migraine headaches based on her description of severe headache with sensitivity to light, nausea, and vomiting.  The Veteran sought to reopen her previously denied claim in October 2012. 

A review of the Veteran's VA and private treatment records dated from 2010 to 2012 show the Veteran sought regular and emergency medical treatment for severe headaches with sensitivity to light and nausea.  Each migraine headache episode can last from one to five days in duration.  The Veteran has received various medications to treat her migraine symptoms, to include injections, but without long-term relief.  These VA treatment records reflect that the severity of the Veteran's migraine headaches have caused her to miss up to one to five days of work during an episode.  

She was afforded a VA examination in February 2013 in conjunction with her claim. The Veteran reported having migraine headaches, which were prostrating in nature that occurred more than once a month and that lasted longer than two days.  She complained of symptoms of severe head pain, nausea and sensitivity to light during migraine headache episode.  However, the VA examiner marked that her migraine headache disability did not impact her ability to work.  

The Veteran submitted various lay statements from her friends in which they provide their observations of the Veteran during her migraine episodes.  Her friends observed that the Veteran suffered from frequent migraine headache episodes that are so severe that she is unable to drive or lift objects, and she needs to rest in a dark room.  See lay statements dated in April 2013 from W. O., W.M.D., E.J., R.B., and K.T. 

VA and private treatment records dated from 2013 to 2017 show that the Veteran continued to receive regular and emergency medical treatment for severe migraine headaches episodes approximately once a month.  See treatment records dated in Augusts 2013, October 2013, November 2013, December 2013, March 2014, April 2014, May 2014, June 2014, August 2014, December 2014, May 2015, June 2015, September 2015, April 2016, June 2016, November 2016, January 2017, and April 2017.  In an April 2014 private medical statement from Dr. C. L., it was noted that the Veteran's migraine headaches have gradually worsened and she now experiences more frequent and severe episodes where she only receives up to a day and half of relief with medication.  Dr. L. stated that the Veteran was unable to continue her work as a letter carrier because of the frequency of her headaches that left her incapacitated. 

An August 2014 letter from the Office of Personnel Management shows that the Veteran was considered medically disabled from her position as a mail carrier due to her migraine headaches.  

During her May 2017 Board hearing, the Veteran testified that she had five to six headaches a week.  She described them as "incapacitating" to the point that she could not get out of bed and needed to rest in a dark room.  She stated that she takes medication and sometimes requires injections to treat her symptoms, but without long-term relief from headaches.  She further testified that she was no longer able to work due to the severity and frequency of her migraine headaches.  

In this case, the Veteran seeks a higher evaluation than 30 percent for her headache disability during the entire period under appeal.  In order to be entitled to a rating exceeding 30 percent, the evidence also must that the Veteran has headaches of very frequent completely prostrating intensity, and prolonged attacks productive of (or capable of producing) severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board observes that the record is replete of instances when the Veteran sought treatment while having headaches, and these records go to confirm the frequency and severity of her reported episodes, as well as demonstrate that the Veteran has required bed rest to treat her headaches.  In addition, in the April 2014 medical statement, Dr. L. described the Veteran's migraine headaches as so severe as to leave her incapacitated during episodes.  

Moreover, the Veteran is competent and credible to report on what she sees and feels, such as the severity of headache-related pain, the Board finds that her statements are credible as to the matter of frequency and severity of her headaches, and she is competent to attest whether is headaches are prostrating in nature.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159 (a)(2).  Notably, throughout the entire period under appeal, the Veteran has consistently reported that her headache attacks are severe in nature and impact her ability to function.  The Veteran's competent reports are sufficient to demonstrate that her headache attacks are "prostrating" in nature. 

Collectively, the lay and medical evidence indicates the Veteran has prostrating headache attacks that occur very frequently and can last more than a day in duration.  The lay statements provided by the Veteran and her friends have sufficiently described her migraines as prostrating in that they render her unable to do anything and she is required to lie down.  In addition, her treating medical professionals have described the Veteran's migraine headaches as incapacitating in nature, which impacted her ability to work and to perform activities of daily living. Therefore, the evidence of record supports a finding that she has had very frequent and prolonged prostrating headaches even since she initiated her claim to reopen in October 2012. 

Having evaluated both the lay and medical evidence in the record, the Board concludes that the evidence of record demonstrates that the severity of the Veteran's headache disability is productive (or capable of producing) severe economic inadaptability.

While the record reflects that the Veteran maintained her employment as letter carrier until April 2014, despite the severity of her migraine headache disability, the lay and medical evidence demonstrates that she has missed work or taken time off from work because of her headaches.  The fact remains that since her disability affects her occupational capacity, and under the rating standard that is applied, it more closely corresponds to 50 percent disability rating, the maximum scheduler rating for the entire period under appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Based on the foregoing, the evidence shows that the Veteran has very frequent, completely prostrating and prolonged headache attacks that are capable of producing severe economic inadaptability for the entire pendency of this appeal.  Consequently, the Board finds that the Veteran's migraine headache disability merits a 50 percent rating.

The Board has considered entitlement to an evaluation in excess of 50 percent but notes that a rating higher than 50 percent is not supported by regulation.  As the maximum scheduler evaluation under the rating code for migraine headaches is in now effect, no additional discussion is necessary.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board has also considered the use of other rating codes, but finds that there are no appropriate codes that provide for an evaluation in excess of 50 percent for headaches.

Exatraschedular Considerations 

The Board is required to also consider whether extra schedular consideration may be warranted for a higher evaluation under 38 C.F.R. § 3.321 (a).  If so, the claim should be referred to the Director of the VA Compensation Service for such determination.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service (Director), is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1)(2016).  

With respect to the Veteran's service-connected costochondritis, which is manifested by chest pain, tenderness, and pain with breath on deep inspiration, the Veteran has been assigned a noncompensable rating based on analogy to slight muscle injury of Muscle Group XXI. The signs and symptoms of the Veteran's costochondritis, and the resulting impairment, are contemplated by the rating schedule.  As such, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected costochondritis, but the medical evidence reflects that those manifestations are not present in this case.  Accordingly, referral for extraschedular consideration is not required for the Veteran's service-connected costochondritis.  See Thun, 22 Vet. App. at 115.

The Veteran is currently in receipt of the maximum rating under Diagnostic Code 8100 for migraine headaches.  38 C.F.R. § 4.124.   The evidence of record indicates the Veteran's migraine headache disability has caused marked interference with her employment and increased visits to the emergency room, which is not adequately contemplated by the schedular evaluation.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Here, the Board finds that the medical and lay evidence tends to demonstrate that the Veteran experiences greater functional impairment than is afforded by the rating schedule for her migraine headache disability.  Accordingly, the matter of an extraschedular evaluation under 38 C.F.R. § 3.321 (a) is below remanded for further development and adjudication.


ORDER

Entitlement to an initial evaluation of 50 percent for service-connected migraine headache disability is granted. 

Entitlement to an initial compensable evaluation for service-connected costochondritis disability is denied. 


REMAND

As discussed above, the Board finds that this Veteran's disability picture due to her migraine headaches is not be wholly contemplated by the rating schedule, and the assigned evaluation is therefore not adequate.  Referral for extra-schedular consideration of the Veteran's migraine headache disability is required.  See Thun, supra.

During the May 2017 Board hearing, the Veteran testified that she was medically retired from her position as a letter carrier with the United States Postal Service (USPS) because of her migraine headaches disability.   The record contains a letter from the Office of Personnel Management (OPM) that shows the Veteran had been granted a disability retirement based on her migraine headache disability.  In addition, the Veteran testified that she applied for disability benefits from the Social Security Administration (SSA), but was she denied.  As these are federal records, adjudicating disability benefits, these records must be requested and should be obtained prior to further adjudication.  See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).   

With regard to the claim for an earlier effective date for the award of service connection for migraine headaches, the Veteran's representative has asserted that the RO committed error by denying this claim due to lack of in-service evidence of migraine headaches and that evidence demonstrating onset of migraines headaches during service was part of the record at the time of the prior decisions in November 1994, and again, in August 2008.  This raises a question of whether there was CUE in the November 1994 and August 2008 denial of service connection for migraine headaches. 

Notably, a favorable determination in the Veteran's claim of CUE could, potentially, render the claim for an earlier effective date for the award of service connection for migraine headaches moot.  Thus, the CUE claim is inextricably intertwined with the claim for an earlier effective date and must be adjudicated by the RO prior to the Board's adjudication of the claim for an earlier effective date.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other). 

As the RO has not considered whether there was CUE in the November 1994 and August 2008 rating decisions, the Board is precluded from doing so in the first instance.  See Bowen v. Shinseki, 25 Vet. App. 250, 254 (2012) (requests for revision of an RO decision based on CUE must first be submitted to and adjudicated by the RO before the Board can attain jurisdiction over the request).  As such, the Board has no choice but to remand the earlier effective date claim for consideration for initial consideration of the inextricably intertwined, in the first instance, and, if the claim is denied, to afford the Veteran opportunity to perfect an appeal of that matter.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After accomplishing any necessary notification and/or development action, adjudicate the claim of CUE in the November 1994 and August 2008 rating decisions denying service connection for migraine headaches, in light of all pertinent evidence and legal authority.

If the claim is denied, the Veteran and her representative must be notified of the denial of the claim and advised of the Veteran's appellate rights.

The Veteran and her representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (consisting of an NOD, and, after issuance of an SOC, a substantive appeal) must be perfected.  While the Veteran must be afforded the appropriate time period in which to do so, the Veteran should perfect an appeal of the claim, if desired, as soon as possible to avoid unnecessary delay in the consideration of the appeal. 

2. Perform any and all development considered necessary to adjudicate the Veteran's claims for extraschedular consideration under 38 C.F.R. § 3.321 (a) for a higher rating for migraine headache disability. 

3. Submit the claim of entitlement for an extraschedular evaluation for increased evaluation for migraine headache disability under 38 C.F.R. § 3.321 (a) to the Director, Compensation Service.

4. Request records from SSA associated with the Veteran's application and denial of SSA benefits.  All requests and responses, positive and negative, must be documented in the claims file.

5.  Request documents from OPM concerning the Veteran's retirement from the USPS due to her migraine headache disability.

6. After completing the above, and any other notification or development deemed warranted, adjudicate the claims for entitlement to an extraschedular evaluation for migraine headache disability, entitlement to a TDIU as well entitlement to an earlier effective date for the award of service connection for migraine headaches, if not rendered moot.  Adjudicate each claim in light of all pertinent evidence.   If any benefit sought on appeal remains denied, furnish to the Veteran and her representative with an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


